DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9 June 2021 has been entered.
 The present application is being examined under the pre-AIA  first to invent provisions. The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Response to Arguments
Applicant's arguments have been fully considered but they are moot in view of the new grounds of rejection.  Specifically, a new primary reference Higashino (US Pub 2004/0021442 newly cited) conforming to the claim amendments has been applied below.

Claim Rejections - 35 USC § 102
Claims 20-24 and 26-47 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Higashino (US Pub 2004/0021442 newly cited).
In regard to claim 20, Higashino teaches a battery assembly, comprising: a first prismatic cell (cells 10), a first terminal of the first prismatic cell extending from a main body of the first prismatic cell (electrode tabs 15, 16); and a frame (support plate 40) comprising a plurality of intersecting frame segments defining a length of the frame (Y direction), and a width of the frame (X direction), and a depth of the frame (Z direction), the length of the frame longer than the width of the frame and the width of the frame longer than the depth of the frame, a first lengthwise frame segment of the plurality 

    PNG
    media_image1.png
    607
    1062
    media_image1.png
    Greyscale

In regard to claim 21, the main body of the first prismatic cell 10a comprises a raised central portion (see figure 4 for cell detail); and the plurality of intersecting frame segments of the frame defining a central opening sized (opening portion 40a) to accommodate the raised central portion of the first prismatic cell (figure 3, paragraph [0044]), the raised central portion of the first prismatic cell 
In regard to claim 22, wherein the frame comprises a first inner frame (see figure 2 - many frame sections laminated together), said battery pack further comprising: a second inner frame (another frame 40); and a heat sink (aluminum plate 20 - paragraph [0065]), the first inner frame secured to the second inner frame, with the heat sink 40 trapped between the first inner frame and the second inner frame, the raised central portion of the first prismatic cell frictionally engaging the heat sink (see figures 1-4 - cell frames under compression frictionally engage the components). 
In regard to claims 23-24, wherein the heat sink comprises a plate formed from a thermally conductive material such as aluminum (paragraph [0065]). 
In regard to claim 26, the plate 20 terminates at a first end at a first fin portion and at a second end at a second fin portion (protruding portions 20c), the first fin portion and the second fin portion both providing a thermal interface for a heat transfer device (paragraph [0065] and seen in figure 13). 
In regard to claim 27, the plurality of intersecting frame segments of the frame further comprises a second lengthwise frame segment (other end in X direction) extending along the length of the battery pack, the second lengthwise frame segment presenting a second lengthwise frame segment peripheral edge having a second lengthwise frame segment cutout portion sized to accommodate a second terminal 16 extending from the main body of the first prismatic cell 10, the second terminal extending from the main body of the first prismatic cell in a direction opposite to the direction that the first terminal extends from the main body of the first prismatic cell, the second terminal positioned in the second lengthwise frame segment cutout portion and recessed from the second lengthwise frame segment peripheral edge of the frame (figures 3, 9 and 10, opposite polarity terminals 15, 16 extending in opposite directions, paragraph [0032]). 

In regard to claim 29, a first outer frame 350 secured to the first inner frame 240, with the first prismatic cell 244 trapped between the first inner frame and the first outer frame (see figure 2, paragraphs [0042-0046]). 
In regard to claim 30, a first outer frame (base plate 2, upper plate 3, covers 4) secured to the first inner frame 40 (figure 2 and 13), with the first prismatic cell 10 trapped between the first inner frame and the first outer frame; and a second outer frame (another one of base plate 2, upper plate 3, covers 4) secured to the second inner frame (multiple frames of the same construction), with the second prismatic cell trapped between the second inner frame and the second outer frame (see figure 2 and 13, paragraphs [0027-0033]). 
Claims 31-39 are rejected for the same reasoning applied to the claims above as the prior art has duplicated frame portions as noted above and the terminals 15 and 16 of the prior art represent positive and negative terminals as required by these claims (see figures 2-14 and paragraphs cited above) which extend from opposite directions into cutout sections which overlap the midpoint of the length direction. 
In regard to claim 40, the depth of the frame 40 extends from a top of the frame to and a bottom of the frame and the first lengthwise frame segment cutout portion extends from the top of the frame to the bottom of the frame (best seen in figure 3).
In regard to claim 41, the depth of the frame 40 extends from a top of one of the plurality of intersecting frame segments of the frame to a bottom of the one of the plurality of intersecting frame segments of the frame (best seen in figure 3)

In regard to claim 43, the depth of the frame extends from a top of the frame to a bottom of the frame (figure 3).
In regard to claim 44, the depth of the frame 40 extends from a top of one of the plurality of intersecting frame segments of the frame to a bottom of the one of the plurality of intersecting frame segments of the frame (best seen in figure 3).
In regard to claim 45, the second lengthwise frame segment of the plurality of intersecting frame segments is opposite the first lengthwise frame segment, and a cutout portion width of the frame from the first lengthwise frame segment cutout portion to the second lengthwise frame segment cutout portion is less than the width of the frame (best seen in figure 3).
In regard to claim 46 and 47, the length of the frame, the width of the frame, and the depth of the frame are orthogonal to each other (X, Y and Z directions - figure 14 above).

Claim Rejections - 35 USC § 103
Claim 25 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Higashino as applied to claim 23 above in view of Oogami et al. (US Pub 2005/0089751 of record).
In regard to claim 25, Higashino teaches the battery assembly as applied above where a thermal transfer layer of aluminum may be included in the module, but does not disclose copper.  


    PNG
    media_image2.png
    646
    842
    media_image2.png
    Greyscale

Further, Oogami teaches the desirability to include a the heat sink 325 trapped between the first inner frame and the second inner frame, the raised central portion of the first prismatic cell frictionally 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the instant application was filed to use either copper or aluminum for the heat sink component in the device of Higashino as such are alternatives as taught by Oogami et al.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS P D'ANIELLO whose telephone number is (571)270-3635.  The examiner can normally be reached on Monday to Friday 9am to 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton Cano can be reached on 313-446-4937.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/NICHOLAS P D'ANIELLO/Primary Examiner, Art Unit 1723